DETAILED ACTION
Response to Amendment
Applicant's amendments filed December 2nd, 2021 have been entered. Claim 1 has been amended. Claim 8 has been cancelled.

Election/Restrictions
Due to the below Examiner’s amendment, claim 1 is allowable. The restriction requirement between Groups I & II, as set forth in the Office action mailed on October 9th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 9th, 2021 is withdrawn.  Claims 14-15 and 16-18, directed to a method and a dunnage conversion assembly, respectively, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christopher Jacobs on February 22nd, 2022.

The application has been amended as follows: 


	1.	A volumetrically expandable slit-sheet stock material for conversion into an expanded dunnage product via a dunnage converter, the slit-sheet stock material, comprising:
	a plurality of expandable slits arranged in a plurality of transversely-extending, longitudinally-spaced rows of slits, wherein each slit is longitudinally expandable and has therein at least one un-slit reinforcement tie extending from an upstream side to a downstream side, the downstream side being longitudinally-spaced from the upstream side of the respective slit, each un-slit reinforcement tie separating a respective slit into transversely-spaced apart slit-portions and being smaller in the transverse direction than an un-slit spacing portion between adjacent slits in a row,in the at least one un-slit reinforcement tie temporarily restricts opening of the plurality of slits, and
	wherein, upon volumetric expansion during conversion, the least one un-slit reinforcement tie resists longitudinal tension before breaking into longitudinally-separated portions and placement of at least one un-slit reinforcement tie adds strength to minimize or prevent tearing of the un-slit spacing portions adjacent slit endpoints


	2.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the at least one reinforcement tie is a single reinforcement tie separating the respective slit into two transversely-spaced apart slit-portions of equal length extending in the transverse direction or two transversely-spaced apart slit-portions of unequal length extending in the transverse direction.

	3.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the at least one un-slit reinforcement tie is a plurality of un-slit reinforcement ties

	4.	The volumetrically expandable slit-sheet stock material of claim 3, wherein the a plurality of un-slit reinforcement ties separate a respective slit into-portions of equal length extending .

	5.	The volumetrically expandable slit-sheet stock material of claim 3, wherein the the plurality of un-slit reinforcement ties separate a respective slit into transversely-spaced apart slit-portions of at least two different lengths extending in the transverse direction.

 volumetrically expandable slit-sheet stock material of claim 3, wherein the plurality of un-slit reinforcement ties are of at least two different lengths extending in the transverse direction

	7.	(Cancelled)

	9.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the volumetric expansion is dunnage product has a reduced density as compared to the unexpanded expandable slit-sheet stock material.

	10.	 (Cancelled)

	11.	The volumetrically expandable slit-sheet stock material of claim 12, wherein the slit-sheet stock material includes paper.

	12.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the slit-sheet stock material is recyclable, biodegradable, and composed of a renewable resource.

	13.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the slit-sheet stock material is wound to form a supply roll or fan-folded into a supply stack.

 the expanded dunnage product from the volumetrically expandable slit-sheet stock material of claim 1, comprising the steps of:
	providing the slit-sheet stock material
	drawing the sheet stock material from the supply roll or stack;
	breaking the reinforcement ties; and
	opening the slits
	wherein the opening and breaking steps include applying a force to the sheet stock material in a longitudinal direction across the slits.

	15.	The method of claim 14, wherein the breaking and opening steps occur concurrently for each row of slits.

	16.	A dunnage conversion assembly for converting the volumetrically expandable slit-sheet stock material intothe expanded dunnage product, comprising:
	the volumetrically expandable slit-sheet stock material of claim 1 wound to form a supply roll or fan-folded into a supply stack;
	the dunnage converter comprising:
	a means for drawing the slit-sheet stock material from the supply roll or stack;
	a means for breaking the reinforcement ties; and
	a means for opening the slits.

	17.	The dunnage conversion assembly of claim 16, wherein the breaking means and the opening means include a

	18.	The dunnage conversion assembly of claim 16, wherein each of the rollers of thein the contact portions are spaced apart along a longitudinal axis of each of the respective rollers, and wherein the contact portions extend radially further from a respective longitudinal axis than intermediate portions separating adjacent contact portions.

	19.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the transversely spaced apart slit-portions are of equal length extending in the transverse direction, or are off different lengths extending in the transverse direction.

	20.	The volumetrically expandable slit-sheet stock material of claim 1, wherein the slits in each longitudinally spaced row of slits are transversely offset from the slits in an adjacent upstream longitudinally-spaced row of slits and the slits in an adjacent downstream longitudinally-spaced row of slits.

	21. (New) The volumetrically expandable slit-sheet stock material of claim 1, wherein the at least one reinforcement tie of at least one slit comprises first and second reinforcement ties between opposing slit endpoints, wherein transverse spacing between a respective slit endpoint and an adjacent respective un-slit reinforcement tie is less than the transverse spacing between the first and second reinforcement ties.

	22. (New) The volumetrically expandable slit-sheet stock material of claim 3, wherein the plurality of un-slit reinforcement ties are three un-slit reinforcement ties separating the respective slit into four transversely-spaced apart slit-portions of equal length extending in the transverse direction or four transversely-spaced apart slit-portions of at least two different lengths extending in the transverse direction.

	23. (New) The volumetrically expandable slit-sheet stock material of claim 22, wherein the four transversely-spaced apart slit-portions are of two different lengths extending in the transverse direction, a first length between a respective slit endpoint and an adjacent respective un-slit reinforcement tie being smaller than a second length between adjacent un-slit reinforcement ties.

Explanation of the Examiner’s Amendment
Regarding the deletion of “supportable on a supply support” and “each longitudinally spaced row of slits is transversely offset from an adjacent upstream longitudinally-spaced row of slits and an adjacent downstream longitudinally-spaced row of slits”
The above phrases were not seen as part of the combination of physical/functional limitations that would confer allowance.
Regarding the addition of “each un-slit reinforcement tie separating a respective slit into transversely-spaced apart slit-portions and being smaller in the transverse direction than an un-slit spacing portion between adjacent slits in a row” and “upon volumetric expansion during conversion, the least one un-slit reinforcement tie resists longitudinal tension before breaking into longitudinally-separated portions
These features clarify the structure of the reinforcement ties in relation to the slits (differentiating them from the un-slit spacing portions).
The performance of their function in relation to the expansion creates a product that is not the same to a perforated slit structure having the same claimed shape not intended to undergo expansion, such as U.S. Pub. No. 2012/0237711 A1.
Furthermore, these features also provide necessary context for the additional allowable subject matter as recited below.
Regarding the addition of “placement of at least one un-slit reinforcement tie adds strength to minimize or prevent tearing of the un-slit spacing portions adjacent slit endpoints” and the “resists longitudinal tension” aspect as recited above.
This is to overcome any inadvertent connecting structures that would be included in prior art processes as set forth in U.S. Patent No. 5,365,819, adding an intentioned function unavailable (and more importantly, not desired in the prior art) in the prior art.
Although it is well-known in the slit/perforation art to provide slits with one or more ties (i.e. scoring/lines of weakness), typically that is in relation to a shearing-based tearing portion in a line of separation (but not always, e.g. JP 09-002527 A), which is fundamentally different from the tension-based functionality of the slits and ties as claimed and not readily found in the context as recited below.
Although slits with reinforcement ties are taught in relation to expandable inventions (U.S. Pub. No. 2005/0136215 A1), the provided feature of prevention of inadvertent deployment [0027] (i.e. temporarily restricting opening) is not necessarily related to also maintaining the integrity of un-slit spacing portions adjacent slit endpoints as claimed.
volumetrically expandable…for conversion into an expanded dunnage product via a dunnage converter”
This is to overcome U.S. Pub. No. 2012/0205037 A1, which is not volumetrically expandable.
This is also to overcome U.S. Patent No. 6,989,075 B1, which teaches a volumetrically expanded (decrease in density/increase in thickness [abstract, claim 8]) product via tension activation comprising a plurality of lines of weakness comprising slits, perforations, etc. (i.e. either inherently containing ties as set forth by definition demonstrated in U.S. Pub. No. 2012/0205037 A1 or as included by motivated combination with U.S. Pub. No. 2005/0136215 A1 to prevent the premature/inadvertent tensile deployment of the material).
However, the expanded product is explicitly taught to be tissue/hygiene paper (i.e. usable as toilet paper or paper towels, etc.). While tissue/hygiene paper can be used as a dunnage material (EP 666170 A1 [0008-0011]), it would not be converted to the expanded dunnage product via a dunnage converter/dunnage conversion machine, but rather activated by the user (abstract/field of invention).
This also correlates with the added benefits of the reinforcement ties as claimed above, such that they prevent tearing/accidental expansion during winding, folding, and other processes related dunnage conversion processing of volumetrically expandable slit sheet stock material, connecting the functional limitations to the physical structure of the claimed material.
	In conclusion, the functional limitations of the preamble work in concert with the aforementioned/subsequent physical and functional limitations to form a novel and non-obvious product. While the use of reinforcement ties in the slit/perforation art is generally known along with their general benefits, their specific functionality and context in the currently claimed invention creates a new and non-obvious product.

Allowable Subject Matter
Claims 1-6, 9, and 11-23 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth above and the reasons for allowance are also as set forth above.
Therefore, the volumetrically expandable slit-sheet stock material for conversion into an expanded dunnage product via a dunnage converter as claimed is not taught or suggested by the discovered prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure is cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 24th, 2022